OF         EXAS



                             September 21, 1961

Honorable Henry Wade            Opinion No. WW-1150
Criminal District Attorney
Dallas, Texas                   Re:   Whether the Commissioners
                                      Court of Dallas County has
                                      the authority to acquire a
                                      lien on real estate owned
                                      by persons whom the Dallas
                                      County Department of Public
                                      Welfare has determined to
                                      be paupers under the stand-
                                      ards approved by the Com-
Dear Mr. Wade:                        missioners Court.
         Your request for an opinion proposes the following:
              Whether the Commissioners Court of
         Dallas County has the authority to acquire
         a lien on real estate owned by persons
         whom the Dallas County Department of
         Public Welfare has determined to be
         paupers under the standards approved
         by the Commissioners Court.
          Article 2351, Vernon's Civil Statutes, prescribes
the powers and duties of the Commissioners Court insofar as
they relate to paupers. This Article provides in part as
follows:
                 "Each Commissioners Court shall:
                 It
                  . . .
              "11. Provide for the support of paupers
         and such idiots and lunatics as cannot be ad-
         mitted into the lunatic asylum, residents of
         their county, who are unable to support
         themselves. By the term resident as used
         herein, is meant a person who has been a
         bona fide inhabitant of the county not
         less than six months and of the State not
         less than one year.
              "12.    Provide for the burial of
         paupers.
Honorable Henry Wade, page 2 (WW-1150)

               11               II
                .       .   .

          Nowhere in the foregoing Article is there any
wording which would create an obligation on the part of a
pauper to secure by lien or to otherwise repay or reimburse
the county in whole or in part for public funds expended for
his support. A lien on either personal or real property
arises only by virtue of a contract or some statutory pro-
vision. 28 Tex.Jur. 7, Liens, Sec. 4.
          Also, Commissioners Courts are of limited juris-
diction in that their authority extends only to matters
pertaining to the welfare of their respective counties and
their powers are only those that are expressly or impliedly
conferred upon them b the Constitution or statutes of the
State. 11B Tex.Jur. Fl3, Counties, Sec. 65.
          In addition, the case of Willacv County v. Valley
Baptist Hospital, 29 S.W.2d 457 (Civ.App. 1930) held:
               II
                    0The powers and duties of county
                        .   a

         commissioners courts, and the obligations
         of the counties to paupers, are fixed by
         statute, and cannot be enlarged upon by
         unnecessary implication. These powers
         and duties, in so far as applicable here,
         are defined in and restricted by the
         provisions of articles 2351 and 4438,
         Rev.St. 1925. In article 2351 it is pro-
         vided that each commissioners court shall
         (subdivision 11) 'provide for the support
         of paupers . . . residents of their county,
         who ase unable to support themselves,'
         . . .
          The language quoted above states the proposition
that Section 11 of Article 2351, Vernon's Civil Statutes,
creates an obligation on the part of the Commdssioners Courts
of this state to provide for the support of paupers resident
within their respective counties and it in no way creates
a corresponding obligation on the part of paupers to repay
or otherwise secure payment of funds which may have been
expended in their behalf under the authority of Section 11.
Furthermore, Attorney General Opinion No. 0-6570-A held that
the State Department of Public Welfare did not have the
authority to accept repayment of old age assistance grants
from a qualified recipient because the Legislature had not
authorized this Department to accept such a repayment. Like-
wise, there is no statutory authority providing for any type
of repayment by paupers to a County Department of Public
Honorable Henry Wade, page 3 (ww-1150)

Welfare.
          If the person that the Dallas County Depart-
ment has determined to be a pauper, is in fact not a
wwr,    we are not passing upon the right of the County
to litigate this fact question and the right of the
County to recover by judgment any sums spent in supporting
a person, who in fact was not a pauper.
                      SUMMARY
            The Commissioners Court of Dallas
            County does not have the authority
            to acquire a lien on real estate
            owned by paupers whom the Dallas
            County Department of Public Wel-
            fare has determined to be paupers
            under the standards approved by
            the Commissioners Court.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


1RW:ds:lgh
                                I. Raymond ~lliams,   Jr.
                                Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Henry G. Braswell
Joe B. McMaster
H. Grady Chandler
W. Ray Scruggs
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.